Case 19-01227-5-JNC       Doc 170 Filed 06/20/19 Entered 06/20/19 16:04:56           Page 1 of 6

 SO ORDERED.

 SIGNED this 20 day of June, 2019.




                                            _____________________________________________
                                            Joseph N. Callaway
                                            United States Bankruptcy Judge
  ___________________________________________________________________




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

  IN RE:                                                )
                                                        )          Case No. 19-01227-5-JNC
  CAH ACQUISITION COMPANY 16, LLC, d/b/a                )
  HASKELL COUNTY COMMUNITY                              )          Chapter 11
  HOSPITAL,                                             )
                                                        )
                Debtor.                                 )
                                                        )


  ORDER GRANTING EMERGENCY MOTION OF TRUSTEE FOR (I) AN INTERIM
   ORDER (A) AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO
     OBTAIN SECURED POST-PETITION FINANCING PURSUANT TO SECTION
 364(c)(1) AND (2) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 4001, (B)
  GRANTING SUPER-PRIORITY ADMINISTRATIVE EXPENSE TREATMENT AND
 CERTAIN LIENS ON THE DEBTOR’S PROPERTY TO THE LENDER AS SECURITY
 FOR THE OBLIGATIONS HEREUNDER, AND (C) SCHEDULING FINAL HEARINGS
    PURSUANT TO BANKRUPTCY RULE 4001, AS WELL AS (II) A FINAL ORDER
    AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO OBTAIN
             SECURED POST-PETITION FINANCING ON A FINAL BASIS

        Upon the Emergency Motion of Trustee For (I) an Interim Order (A) Authorizing the

 Trustee, on Behalf of the Debtor, to Obtain Secured Post-Petition Financing Pursuant To Section

 364(c)(1) and (2) of the Bankruptcy Code and Bankruptcy Rule 4001, (B) Granting Super-priority



                                               1
Case 19-01227-5-JNC               Doc 170 Filed 06/20/19 Entered 06/20/19 16:04:56                     Page 2 of 6




 Administrative Expense Treatment and Certain Liens on the Debtor’s Property to the Lender as

 Security for the Obligations Hereunder,                 and (C) Scheduling Final Hearings Pursuant To

 Bankruptcy Rule 4001, as well as (II) A Final Order Authorizing the Trustee, on Behalf of the

 Debtor, to Obtain Secured Post-Petition Financing on a Final Basis (the “Motion”) filed by

 Thomas W. Waldrep, Jr., the Trustee1 in the above-captioned Chapter 11 case, for entry of an

 Order pursuant to Sections 105(a), 364(c)(1) and 364(c)(2) of the Bankruptcy Code and Rules

 4001(c) and 9014 of the Bankruptcy Procedure requesting authority for the Trustee to execute,

 deliver, and/or obtain credit on behalf of the Debtor as set forth in the Motion and in the Promissory

 Note to be executed by the Trustee, on behalf of the Debtor, as borrower, with Cohesive as lender,

 substantially in the form attached to the Motion as Exhibit B, (b) authorizing the Trustee, on behalf

 of the Debtor, to obtain a post-petition Loan from Cohesive in an amount not to exceed the

 aggregate principal amount of $300,000.00, with an initial funding of $225,000, upon entry of this

 Order, (c) granting to Cohesive super-priority administrative expense treatment of its claim under

 the Loan and liens on some of the Debtor’s property, as further described in the Motion, to secure

 the repayment of the Debtor’s obligations under the Promissory Note, subject to a Carve Out (as

 defined and described herein), and (d) scheduling a hearing on final approval of the Loan and

 Promissory Note and approving the form and manner of notice, as well as (ii) the entry of a Final

 Financing Order authorizing the Trustee, on behalf of the Debtor, to obtain the aforesaid secured

 post-petition financing on a final basis; and having heard the statements of counsel in support of

 the relief requested therein at the hearing before the Court on June 20, 2019 (the “Hearing”); the

 Court having found and concluded that (i) it has jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334, (ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (iii) venue is



 1
     All capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.

                                                             2
Case 19-01227-5-JNC        Doc 170 Filed 06/20/19 Entered 06/20/19 16:04:56                 Page 3 of 6




 proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409, (iv) notice of the Motion was

 sufficient under the circumstances, and (v) the legal and factual bases set forth in the Motion and at

 the Hearing establish just cause for the relief granted herein, and this Court having determined that

 granting the relief requested in the Motion is in the best interests of the Debtor, its estate and its

 creditors; and after due deliberation and sufficient cause appearing therefor;

          IT IS ORDERED AS FOLLOWS:

          1.    The Motion is GRANTED to the extent provided herein.

          2.    The Trustee is authorized execute, deliver, and/or obtain credit on behalf of the

 Debtor, as set forth in the Motion and in that certain Promissory Note to be executed by the Trustee

 on behalf of the Debtor, as borrower, with Cohesive as lender, substantially in the form attached

 to the Motion as Exhibit B.

          3.    The Trustee is authorized, on behalf of the Debtor, to obtain a post-petition Loan

 from Cohesive in an amount not to exceed the aggregate principal amount of $300,000.00, with

 an initial funding of $225,000 upon entry of this Order.

          4.    The Trustee is authorized on behalf of the Debtor to execute the Promissory Note

 on a preliminary basis and to borrow the funds necessary to pay operating expenses for the week

 of June 24, 2019 in the amount of $49,425.00 and as reflected on the attached Exhibit “A” to this

 Order.

          5.    Cohesive is granted a security interest in (i) all of the Borrower’s Accounts, as

 defined by N.C. Gen. Stat. § 25-9-102(a)(2), which accrue after the date the Promissory Note is

 executed by Borrower and (ii) all present and future products and proceeds of the Collateral. Such

 security interests and liens created and granted to Lender to secure the amounts due under the

 Promissory Note are: (a) pursuant to 11 U.S.C. § 364(c)(2), first, prior, perfected, and superior to



                                                   3
Case 19-01227-5-JNC          Doc 170 Filed 06/20/19 Entered 06/20/19 16:04:56                 Page 4 of 6




 any security, mortgage, collateral, interest, lien, or claim to the Collateral and (b) subject to a Carve

 Out for payment of professional fees in the Debtor’s case and subject to the Post-Petition Liens

 granted by and through this Court’s prior Cash Collateral Orders.

         6.        Cohesive shall have an allowed administrative expense claim in this case in the

 amount of any unpaid amount under the Promissory Note with priority pursuant to 11 U.S.C. §

 364(c)(1) and otherwise over all administrative expense claims and unsecured claims made against

 the Borrower, of any kind or nature whatsoever, including, without limitation, administrative

 expenses of the kinds specified in Sections 105, 326, 328, 330, 331, 503(a), 503(b), 507(a), 507(b),

 546(c), and 1114 of the Bankruptcy Code; provided, however, that this Super-Priority Claim shall

 not have priority over, and shall be subordinate to, the Carve Out and the super priority

 administrative expense claims granted by and through this Court’s prior Cash Collateral Orders.

         7.        A further hearing (which may be a final hearing) on this Motion will be held at

 1:00 p.m. on July 2, 2019 the United States Bankruptcy Court in Greenville, North Carolina at

 which time the Court will further consider the Motion, including the borrowing request for the

 week of July 1, 2019 to assist in funding expenses in the amount of $232,450.00, as reflect on

 Exhibit “A” attached to this Order. Should any party wish to object to the entry of a Final Order

 approving the Debtor’s borrowing request, such objection must be filed by 5:00 p.m. on July 1,

 2019.

         8.        Notwithstanding the possible applicability of Fed. R. Bankr. P. 6004(g), 7062, 9014

 or otherwise, the terms and conditions of this Order shall be immediately effective and enforceable

 upon its entry.

         9.        The Trustee is hereby authorized and empowered to take such actions as may be

 necessary and appropriate to implement the terms of this Order.



                                                    4
Case 19-01227-5-JNC       Doc 170 Filed 06/20/19 Entered 06/20/19 16:04:56            Page 5 of 6




        10.    The Court shall retain jurisdiction to hear and determine all matters arising from

 the implementation of this Order.




                                               5
Case 19-01227-5-JNC         Doc 170 Filed 06/20/19 Entered 06/20/19 16:04:56                 Page 6 of 6



                                                       Exhibit "A"

      Current Bank Balance                                                 $      60,102.20
      Budgeted Operating Expenses ‐ Week Beginning 6/24/2019               $     (49,425.00)
      Budgeted Operating Expenses and Payroll ‐ Week Beginning 7/01/2019   $    (232,450.00)
      Estimated Needs                                                      $    (221,772.80)

                                                                               6/24/2019       7/1/2019
      Operating Expenses (cash basis)
      Payroll Semi‐Monthly Gross                                                       ‐         156,000
      Payroll Taxes                                                                    ‐          15,600
      Insurance Health ‐ Employees                                                  24,000           ‐
      Insurance ‐ Work Comp                                                            ‐             ‐
      Insurance General & Building & Med Malpractice                                   ‐             ‐
      Utilities Gas & electric                                                         ‐             ‐
      Telephone, Internet, Cable                                                       ‐             600
      Purchased Services                                                             2,350         1,850
      Repairs and Maintenance                                                          975           750
      Supplies                                                                      10,925         5,675
      Office Supplies                                                                  300           300
      Postage & Delivery                                                               250           250
      HERC CT Lease                                                                    ‐           5,800
      Misc Equipment Leases/Maintenance                                                ‐             ‐
      Cohesive Monthly Fee ‐ Paid by 5th                                               ‐          40,000
      Contract Labor                                                                 3,125         3,125
      Centralized Billing Office                                                       ‐             ‐
      Electronic Health Record                                                         ‐             ‐
      Lab Information System                                                           ‐             ‐
      Website, email accounts, encryption                                              ‐             ‐
      Cost Report Preparation                                                        5,000           ‐
                                                                                       ‐             ‐
                                                                                       ‐             ‐
      Contingency                                                                    2,500         2,500

      Total                                                                         49,425       232,450

                                                  END OF DOCUMENT
